Ana




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2014

                                      No. 04-14-00207-CV

                                        Peter BARTON,
                                           Appellant

                                                v.

                                       Ana Lisa GARZA,
                                           Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       The trial court signed a final judgment on November 25, 2013. Appellant filed a timely
motion for new trial on December 23, 2013. Therefore, the notice of appeal was due to be filed
on February 24, 2014. See TEX. R. APP. P. 26.1(a). Appellant filed a notice of appeal on February
28, 2014. A motion for extension of time to file the notice of appeal was due on March 11, 2014.
See TEX. R. APP. P. 26.3. Although appellant filed a notice of appeal within the fifteen-day grace
period allowed by Rule 26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure
26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the
predecessor to Rule 26). However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within fourteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal
in a timely manner. If appellant fails to respond within the time provided, the appeal will
be dismissed. See 42.3(c).


                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court